— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered January 3, 1990, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the defendant’s contention that the record of the plea proceedings fails to establish that he knowingly and voluntarily waived the right to appeal (see generally, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). However, the defendant’s present challenges to the adequacy of his plea are unpreserved for appellate review by reason of his failure to seek withdrawal or vacatur of the plea (see, CPL 470.05 [2]; People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, we are satisfied from the record that the defendant’s plea was voluntary and intelligent (see generally, People v Harris, 61 NY2d 9).
Moreover, by reason of his entry of a valid guilty plea, the defendant has forfeited his claim challenging the submission of certain evidence to the Grand Jury (see, People v Figueroa, *814173 AD2d 156; see generally, People v Gerber, 182 AD2d 252). Finally, the defendant should not now be heard to complain of the sentence which he negotiated for (see, People v Kazepis, 101 AD2d 816), nor do we find that a sentence reduction is warranted under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., O’Brien, Pizzuto and Santucci, JJ., concur.